DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Election/Restrictions
Claims 21 through 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/16/21. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (US 7427533).
Regarding claim 1.
Lee teaches semiconductor structure, comprising: an active region of a semiconductor substrate (100); a gate electrode (104) disposed over the active region, wherein the gate electrode comprises an upper portion and a lower portion and a width of the upper portion is greater than a width of the lower portion, wherein the upper portion has a first sidewall .
  
    PNG
    media_image1.png
    497
    790
    media_image1.png
    Greyscale

 


Claim(s) 12 through 15 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Choi (US 6927447).
Regarding claim 12.
 Choi teaches a semiconductor structure, comprising: an active region of a semiconductor substrate (50); a gate electrode (72a) disposed over the active region, wherein the gate electrode (72a) comprises an upper portion and a lower portion and a width of the upper portion is greater than a width of the lower portion, wherein the upper portion has a first sidewall at a first side of the gate electrode and the lower portion has a second sidewall at the first side, and wherein an angle between the second sidewall and a bottom surface of the gate electrode is an obtuse angle (fig 14); and an isolation structure (68), wherein the active region and the gate electrode are embedded in the isolation structure (68), and the isolation structure comprises: a first insulating material (60); and a second insulating material (62) disposed over the first insulating material (60) (fig 14) (column 4 line 55-column 5 line 30).
  Regarding claim 13.
Choi teaches the gate electrode (72a) has a T-shaped profile (fig 14).
Regarding claim 14.
Choi teaches the first sidewall and the second sidewall are not a continuous surface (fig 14).
Regarding claim 15. 
 Choi teaches the first sidewall is connected to the second sidewall through a connection wall and the connection wall extends in a direction parallel to a main surface of the semiconductor substrate (50) (fig 14).
 Regarding claim 20.
Choi teaches a width of the bottom surface of the gate electrode (72a) is greater (70a) than a width of a top surface of the active region (fig 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 16 through 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 6927447) as applied to claim 12 and further in view of Sandhu (US 7811935)
Regarding claim 16.
Choi teaches elements of the claimed invention above.
Choi does not teach a lining layer between the first insulating layer and active region.
Sandhu teaches the isolation structure further comprises: a first lining layer (622) disposed between the first insulating material (628) lines and the active region of the substrate (600) (fig 6g,k) (column 7 lines 15-60).
 It would have been obvious to one of ordinary skill in the art to provide a liner layer in order to line the trench, minimize diffusion and stresses, and improve the filling of the trench by reducing void formation (Sandhu column 1 line 30-40).
Regarding claim 17.
Sandhu teaches the isolation structure further comprises: a second lining layer (624) disposed between the first lining layer (622) and the first insulating material (628), wherein the first lining layer (622) and the second lining layer (624) are disposed between the second insulating material (642) and the gate electrode (640) (fig 6k) (column 7 lines 40-65).
Regarding claim 18.
Sandhu teaches the first lining layer (622) is an oxide layer (column 7 lines 1-10) and the second lining layer (642) is a nitride layer (column 8 lines 25-40).
Regarding claim 19.
Choi teaches the gate electrode (72a) is in direct contact with the second insulating material (110) (fig 14) (column 4 line 55-column 5 line 30).
Sandhu teaches the gate electrode (640) is in direct contact with the second insulating material (642) (fig 6k) (column 8 lines 25-40).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817